Title: From James Madison to James Patton, [6 April 1820]
From: Madison, James
To: Patton, James


                
                    [6 April 1820]
                
                I have been desired by Admiral Sr. Isaac Coffin to commit to your care some wild Turkies, to be forwarded by you to Liverpool. He has I presume apprized you of this circumstance; and that they are to be addressed to the care of Ths. & Wm. Earle & Co. at that place. I propose to send the Turkies, a male & female in one Coop & a Male in the other to the steam boat at the mouth of Potom; Creek which they will probably reach early next week, with directions that the Coops be delivered according to the orders from you on the arrival of the Boat, which is to make no charge on you for freight to Alexa. The Turkies are fine & genuine samples; and it will be very agreeable to the Adml. to recieve them as safe, as he did two others sent him the year before the last. You will be able I hope to find a favorable conveyance before the season is too much advanced. I need not suggest the necessity of a plentiful Store of food, such as Maize, Oats or rye; or rather of a portion of each, at least of the two first. Fresh water will also of course be a daily allowance; and protection as much as possible agst. the drenching effect of the salt water in rough weather. A little gravel put into the Coops from time to time will also be material.
            